     Case 3:20-cv-00922-H-WVG Document 84 Filed 08/25/21 PageID.4525 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                              UNITED STATES DISTRICT COURT
11                           SOUTHERN DISTRICT OF CALIFORNIA
12
13   BRIAN G. BERLAND, et al.,                                Case No.: 3:20-cv-00922-H-WVG
14                                         Petitioners,
                                                              ORDER DENYING PAGE
15   v.                                                       RESPONDENTS’ MOTION TO
     THE CONCLAVE, LLC, et al.,                               VACATE ARBITRATOR’S
16
                                                              APPOINTMENT OF RONNIE
17                                       Respondents.         STANLEY
18
                                                              [Doc. Nos. 74, 83.]
19
20          On June 24, 2021, the Page Respondents filed a motion to vacate the Arbitrator’s
21   appointment of Ronnie Stanley as provisional manager of Progenex Holdings, LLC. (Doc.
22   No. 74.) On August 9, 2021, Progenex Holdings, LLC filed its opposition to the motion.
23   (Doc. No. 78.) On August 23, 2021, the Page Respondents filed their reply. (Doc. No. 82.) 1
24   On July 16, 2021, the Court took the matter under submission. (Doc. No. 77.)
25
26
     1
             With their reply, the Page Respondents also filed an untimely request for leave to file an overlength
27   reply brief. (Doc. No. 83.) The Court grants the request but encourages the parties to file requests for
28   extensions and leave to file excess pages more than just one business day before the briefing in question
     is due. (See Doc. Nos. 75, 79, 83.)

                                                          1
                                                                                             3:20-cv-00922-H-WVG
     Case 3:20-cv-00922-H-WVG Document 84 Filed 08/25/21 PageID.4526 Page 2 of 2



 1         The Court has reviewed the Page Respondents’ motion to vacate the Arbitrator’s
 2   appointment of Ronnie Stanley as the provisional manager of Progenex Holdings, LLC,
 3   and concludes the Arbitrator’s non-final order is not reviewable by this Court. It is not the
 4   role of district courts to provide appellate review of every individual order issued during
 5   an arbitration; such a system would significantly increase the costs and time associated
 6   with arbitration, rendering the advantages of arbitration over traditional litigation
 7   meaningless. See Millmen Local 550, United Broth. of Carpenters and Joiners of Am.,
 8   AFL–CIO v. Wells Exterior Trim, 828 F.2d 1373, 1375 (9th Cir. 1987) (“To allow judicial
 9   intervention prior to the final award . . . would interfere with the purpose of arbitration: the
10   speedy resolution of grievances without the time and expense of court proceedings.”). The
11   reasoning of Pacific Reinsurance is not applicable to the Arbitrator’s appointment order
12   because, unlike the Arbitrator’s preliminary injunction, the appointment order is not a
13   “temporary equitable order[] calculated to preserve assets or performance needed to make
14   a potential final award meaningful.” Pac. Reinsurance Mgmt. Corp. v. Ohio Reinsurance
15   Corp., 935 F.2d 1019, 1023 (9th Cir. 1991). In addition, even if it were reviewable, the
16   Court declines to alter the Arbitrator’s appointment of Ronnie Stanley. The Court notes
17   that a corporation cannot appear pro se, so the Court believes it is reasonable to appoint a
18   provisional manager. The Court accordingly denies the Page Respondents’ motion to
19   vacate the Arbitrator’s appointment of Ronnie Stanley.
20         IT IS SO ORDERED.
21   DATED: August 24, 2021
22
                                                    MARILYN L. HUFF, District Judge
23                                                  UNITED STATES DISTRICT COURT
24
25
26
27
28

                                                    2
                                                                                  3:20-cv-00922-H-WVG
